Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claim 18 has been cancelled.
4. Claims 1, 10 and 17 have been amended. 
5. Claims 1-17 and 19 are re-numbered as claims 1- 18 are pending. 
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick Duplessis on January 21, 2022 to amend claims 1, 10 and  17.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 1, 10 and 17 as follows: 
                       1.(Currently Amended)  A method for secure communication with a field measuring device of process technology, wherein the field measuring device comprises a sensor, an evaluation unit, a field bus interface for the transmission of measurement data detected and provided by the sensor of the field measuring device to other bus devices and/or to a process control system via a field bus, and a communication unit with a communication interface, wherein a web server is implemented on the communication unit as an integral component of the field measuring device, wherein the web server is configured to be externally accessed via the communication interface, the method comprising:
upon contact by an external communicator with the web server via the communication interface that does not interface with the field bus, performing a first authenticity check of the external communicator by the field measuring device, and performing a second authenticity check of the external communicator; and 

wherein the first authenticity check and the second authenticity check each are expressly not a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality for distinguishing between human and machine external communicators; and
wherein the web server is configured to communicate to the external communicator via the communication interface only data that is not the measurement data.
                            10. (Currently Amended)  A field measuring device of process technology, comprising: 
a sensor; 
an evaluation unit; 
a field bus interface for the transmission of measurement data detected and provided by the sensor to other bus devices and/or to a process control system via a field bus; and 
a communication unit having a communication interface and a web server implemented on the communication unit as an integral component of the field measuring device, wherein the communication interface does not interface with the field bus, and wherein the web server is configured to be externally accessed via the communication interface;
wherein upon contact by an external communicator with the web server via the communication interface, a first authenticity check of the external communicator is carried out by the field measuring device and a second authenticity check of the external communicator is carried out, wherein, after successful completion of the first authenticity check and the second authenticity check, further communication of the external communicator with the web server is authorized by the field measuring device; and
wherein the first authenticity check and the second authenticity check each are expressly not a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality for distinguishing between human and machine external communicators; and

                              17.	(Currently Amended)  A method for secure communication with a field measuring device of process technology, the field measuring device configured to transmit detected measurement data to other bus devices and/or to a process control system via a field bus, the method comprising:
(i) establishing communication between a web server and a client computer via a communication interface that does not interface with the field bus, wherein the web server is an integral component of the field measuring device and the client computer is disposed external relative to the field measuring device;
(ii) using the field measuring device to perform a first authenticity check of the client computer, the first authenticity check not involving a Completely Automated Public Turing Test to Tell Computers and Humans Apart (CAPTCHA) functionality;
(iii) performing a second authenticity check of the client computer, the second authenticity check not involving a CAPTCHA functionality; and
(iv) after successful completion of the first authenticity check and the second authenticity check, authorizing further communication  of the client computer with the web server;
wherein the web server is configured to communicate to the external communicator only data that is not measurement data detected and provided by a sensor of the field measuring device.  
                                                    Allowable Subject Matter
6. Claims 1, 10 and 17 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 17 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-11 of the Remarks, filed on November 05, 2021, and dependent claims 2-9, 11-16 and 19 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Smeets (US pat. No 20020059518) prior art of record teaches  (ii) using the field measuring device to perform a first authenticity check of the client computer, the first authenticity check not involving 
(iii) performing a second authenticity check of the client computer, the second authenticity check not involving a CAPTCHA functionality.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 17 as similarly recited in independent claims 7 and 10:  
 (i) establishing communication between a web server and a client computer via a communication interface that does not interface with the field bus, wherein the web server is an integral component of the field measuring device and the client computer is disposed external relative to the field measuring device;
And (iv) after successful completion of the first authenticity check and the second authenticity check, authorizing further communication  of the client computer with the web server;
wherein the web server is configured to communicate to the external communicator only data that is not measurement data detected and provided by a sensor of the field measuring device.  
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Chomik US pat.No 20140188933, “ Method for Operating a Field Device “.
Hermes, US pat.No 20080294771, title “ ASSET MONITOR FOR FIELDBUS DEVICES “.
Jurisch, US pat.No. 20050021705, title “ Method for implementing an operating and observation system for the field devices“.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 1/21/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438